 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

w= ewe ewe Be ew ee ee ee eee eee ee ee ee ee ee he he xX
REGINA ROTH, .
Plaintiff,
-against-
ORDER
THE CHEESECAKE FACTORY ;
RESTAURANTS, INC., ; 19 Civ. 6570 (GBD) (BCM)
Defendant. :
ween eee eee eee eee eee eee eee x

GEORGE B. DANIELS, District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

Dated: May 18, 2021

New York, New York
SO ORDERED.

Gog G. Dowwke

 

ORGEB. DANIELS
ITED-STATES DISTRICT JUDGE

 
